Citation Nr: 1317566	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984, with an Honorable characterization of service, and from September 1984 to September 1986, with an Other than Honorable characterization of service.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied entitlement for the claimed right knee and hip conditions.  The Veteran filed a notice of disagreement (NOD) on January 2008 and received a statement of the case (SOC) on May 2009.  The Veteran perfected his timely appeal with the July 2009 submission of a VA Form 9.

The Board notes that the RO, in an April 2007 memorandum, found that the Veteran's period of service from September 1984 to September 1986 was not qualifying service for VA rating purposes due to an Other than Honorable discharge based on willful and persistent misconduct, i.e., being AWOL from February to July 1986.  Although the Veteran has provided statements regarding the characterization of this service and relationship of his claimed disabilities to a May 1986 motorcycle accident during the second period of service, the Veteran's SOC and subsequent VA Form 9 reflect that the present issue on appeal relates to service connection and not a dispute regarding character of service.  As such, the Board finds that only the issue of service connection is properly on appeal and only the period of service from September 1981 to September 1984 may be considered for adjudication of this claim. 

In his substantive appeal, the Veteran requested a Board hearing at the RO.  Although, initially scheduled for a hearing on January 17, 2013, the Veteran requested and was granted a postponement in January 2013.  While he was rescheduled for a hearing in May 2013, he failed to report. Therefore, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).

A review of the Veteran's Virtual VA electronic claims file revealed nothing further pertinent to the present appeal.

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic right knee disability was not shown in service or for many years thereafter, and no present right knee disability is demonstrated by the medical evidence of record.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.   As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in June 2006 and August 2007 of the information and evidence needed to substantiate and complete his claims.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, to include service treatment records, VA outpatient treatment records, private treatment records, Social Security Administration (SSA) records, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.




Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1011, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Background

The Veteran contends that he is entitled to service connection for a right knee disability, as he believes that it had its onset in service.  In particular, the Veteran has claimed that his right knee condition is related to a May 1986 motorcycle accident.  He has also claimed that he had knee replacement surgery, but did not provide any supporting documentation, location, or dates.

A review of the Veteran's service treatment records shows no history of complaints or treatment for a right knee injury during the Veteran's period of qualifying service.  A December 1984 treatment note reflected that the Veteran had received treatment for a laceration to his right knee.  Further, legal documents in the Veteran's service personnel records reflect that he was involved in a motorcycle accident on May 1986 and hospitalized for 5 days, but did not indicate any specific injuries.  However, these latter instances are not given consideration as they fall within the period of the Veteran's unqualifying service. 

A review of the Veteran's private treatment records shows that the Veteran was seen in February 1991 for a left knee injury.  The physician indicated that the Veteran had injured his left knee while recently playing basketball.  The Veteran was diagnosed with a left anterior cruciate ligament tear.  However, there were no entries in the Veteran's private treatment records relating to any right knee complaints or treatment.

Analysis

The Board finds that the competent medical evidence of record does not support a finding of service connection for the Veteran's right knee disability, as there is no evidence that the Veteran sustained any injury to his right knee during a qualifying period of military service.

The Board acknowledges the Veteran's contentions as to a right knee disability, to include having knee replacement surgery, with an onset in a motorcycle accident in May 1986, and continuous symptoms since service.  The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury, subsequent surgery, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of right knee symptoms since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

While the Veteran's competent and credible statements may be enough to establish a current disability and continuity of symptoms, the fact that he has solely limited onset of such to the May 1986 accident causes his appeal to fail for want of a showing of an event or injury in military service.  See Holton, 557 F.3d at 1366.  Although the Veteran claims that his May 1986 motorcycle accident was during military service, it must be noted that such service has been found to be unqualifying and, thus, unable to be considered.  Absent any indication in the Veteran's medical record or additional lay statements regarding any earlier possible onset during the Veteran's qualifying military service, the Veteran's claim cannot stand.

For all the foregoing reasons, service connection for a right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56. 


ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to provide the Veteran with a VA examination.

Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d)  (2012).

Here, a review of the Veteran's service treatment records show that in December 1982, the Veteran was seen for complaints of right hip pain after playing basketball.  Swelling and tenderness were noted.  The assessment was a bruised right hip.  No further documentation of this condition was seen in subsequent service treatment records.

A review of the Veteran's private treatment records shows that in January 2004, he was seen for a total right hip arthroplasty.  Treatment history indicated that the Veteran had already received a total right hip arthroplasty in approximately 1998 to 1999.  This was noted as being the result of a motor vehicle accident that had required multiple surgeries, but no indication was given as to when such accident occurred.  The Veteran was diagnosed with degenerative joint disease, status post revision right hip total arthroplasty.

The Board finds that the Veteran should be afforded a VA examination because the medical evidence of record shows that he suffered an injury to his right hip in service and that he has a present disability affecting the same hip.  Therefore, an examination is necessary to determine if a nexus exists between the Veteran's current disability and his in service injury.  Although the Board notes that the Veteran has also claimed that his current disability is related to a motorcycle accident that occurred in May 1986, while he was in military service, such claims or medical evidence relating to the Veteran's period of service from September 1984 to September 1986 should not be considered by the VA examiner, as they have been determined by the RO to be unrelated to a qualifying period of military service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.


2.    The AMC must provide the Veteran with an appropriate in-person examination to determine the etiology and current severity of his right hip disability. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability, to include documented total arthroplasties, was related to military service.  The Veteran's statements or medical evidence relating to the Veteran's period of service from September 1984 to September 1986 should not be considered by the VA examiner, as they have been determined by the RO to be unrelated to a qualifying period of military service.  An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

3.    Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.    Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


